     Case 2:17-cv-03048-SPL-DMF Document 54 Filed 11/08/18 Page 1 of 1




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                            )      No. CV-17-03048-PHX-SPL (DMF)
      Derrick Hathaway,
 9                                            )
                                              )
                         Plaintiff,           )      ORDER
10                                            )
      vs.
11                                            )
                                              )
      Joshua Fister, et al.,                  )
12                                            )
13                       Defendants.          )
                                              )
14                                            )

15          Having reviewed this matter,
16          IT IS ORDERED that this case is referred by random lot to United States
17   Magistrate Judge Eileen S. Willett for the purpose of conducting a settlement conference.
18          IT IS FURTHER ORDERED that the parties shall contact the chambers of the
19   Honorable Eileen S. Willett at telephone number 602-322-7620 no later than November
20   14, 2018 to schedule a settlement conference.
21          Dated this 7th day of November, 2018.
22
23
                                                      Honorable Steven P. Logan
24                                                    United States District Judge
25
26
27
28   cc:    ESW
